Laughltn, J. (concurring):
It appears uncontroverted that Slattery & Hammond purchased the premises for the purpose of personally conducting a saloon thereon; that they could not obtain immediate possession as Mrs. Knights, the monthly tenant of the grantor, was in possession, having paid the rent for the month of January and desired to remain; that they arranged with her to .vacate on the first of March, which was the earliest date on which they could have obtained possession against her will; that it was expressly understood that she would continue the business, and she led them to believe that she would not surrender her liquor tax certificate until that date; that they agreed to and did subsequently purchase all bar fixtures, saloon furniture and liquors which she had on hand; that the saloon signs and government cigar and liquor license remained up, and the liquors, fixtures and furniture remained as they were in use by her before suspending, and she continued to occupy the premises until March first precisely as before, excepting that no liquor was sold thereon after the surrender of her certificate; that the premises were not during said time used for any other purpose. The liquor tax certificate could not be canceled under the law- until a month after its surrender. Ten days before the lapse of that period the new ■liquor tax certificate was issued to Slattery & Hammond, who applied for the same with due diligence, and the agent of the State, the county treasurer, who issued it, was fully aware of all the facts.
The statute provides that no consents of the owners of neighboring property shall be required where premises were used for trafficking in liquor on March 23, 1896, and that where consents unlimited as to time have once been obtained, no further consents shall be required “ so long as such premises shall be continuously occupied for such traffic.” (Laws of 1896, chap. 112, § 17, subd. 8, as amd. by Laws of 1897, chap. 312.)
Where, as here, the premises were used for trafficking in liquor on the 23d day of March, 1896, continuous trafficking thereafter is not required by the express language of the statute to relieve the owner from obtaining consents but only by judicial construction.
It is significant, and should be borne in mind in construing this enactment, that the criterion is not whether liquor has been con*585tinuonsly sold on the premises, but whether that is the use to which the premises have been continuously devoted.
The owners of residential property within 200 feet of premises have no constitutional right to be permitted to determine whether such premises shall be licensed to sell liquor, nor on the other hand has the holder of a liquor tax certificate any constitutional right to continue trafficking in liquor. By a higher license fee and by requiring the consents of two-thirds of such owners of neighboring property, it was designed to reduce the number of licensed places. The Legislature, however, by expressly dispensing with such consents as to premises then licensed and as to premises thereafter licensed where consents unlimited as to time were once obtained and filed, quite clearly manifested an intention to protect property owners as to investments and expenditures made in good faith in constructing and fitting up premises for saloon purposes.
It would be difficult if not impossible to enunciate a principle in the construction of this statute that would apply to all cases. I think it may be safely stated as a general rule, however, to which there may be exceptions, that this vested privilege and right, annexed by statute to premises used for trafficking in liquor on the 23d day of March, 1896, should aud may be continued within the true intent and spirit of the law, until the owner forfeits the right by devoting or consenting or acquiescing in the devotion of the premises to another use, or by some act manifests an intention to suspend or abandon their use for the purpose of trafficking in liquor.
I cannot agree with the holding by implication contained in Justice McLennah’s opinion, that the tenant by surrendering the certificate may deprive the landlord of this right unless there was an express agreement that trafficking in liquor should not be suspended. I think renting premises for such traffic, thereby restricting the tenant to that use, is sufficient to preserve the right, provided the landlord, upon learning of a suspension of the traffic by the tenant, exercises due diligence in resuming possession and continuing the right.
In the case at bar the premises have not been devoted to any other use and their only occupancy has been for continuing the traffic in liquors. The owners have done no act indicating an *586intention to abandon or suspend that business. On the contrary, it affirmatively appears that they have at all times intended to exercise the privilege, and they have used reasonable diligence in protecting their interests and preserving this right.
I, therefore, vote for reversal.